Citation Nr: 0612482	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for gastric ulcer with 
vagotomy and antrectomy and tender scar incision site in 
abdomen, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 10 percent disabling.  

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral foot 
condition.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
April 1985.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Jackson, Mississippi, Department of Veterans (VA) Regional 
Office (RO), which denied the aforementioned claims.  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (VLJ) in June 2006.  A 
transcript of that hearing is of record and associated with 
the claims folder.  

The issue of entitlement to an increased rating for gastric 
ulcer with vagotomy and antrectomy and tender scar incision 
site in abdomen, currently evaluated as 40 percent disabling 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's hypertension has been manifested by 
diastolic blood pressure readings that are predominantly 
lower than 110 mm/Hg and systolic blood pressure readings 
that are predominantly lower than 200 mm/Hg.  

2.  The veteran's headaches do not approximate characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  

3.  Service connection for a bilateral foot condition was 
most recently denied by rating decision of March 2002, and 
the denial was not timely appealed.  

4.  Evidence submitted since the March 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a bilateral foot condition.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected tension headaches have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).  

3.  The March 2002 rating decision which denied service 
connection for a bilateral foot condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

4.  Evidence submitted subsequent to the March 2002 denial of 
service connection for a bilateral foot condition is not new 
and material, and the claim is not reopened.  38 U.S.C.A. §§ 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)
 
The RO sent a letter to the appellant in May 2003, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claims.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claims.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant what he 
needed to show for new and material evidence and increased 
rating claims.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, and proper subsequent VA process was also performed as 
to the claims.  The Board concludes, that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and an examination report is in the file.  He 
has not identified any additional evidence pertinent to his 
claim not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He was offered the opportunity to testify at VA 
hearing, and did so at a Travel Board hearing before the 
undersigned Acting VLJ in January 2006.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
increased rating claims on appeal.  Pertaining to the 
application to reopen the claim of service connection, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or the assignment 
of an effective date.  Despite the inadequate notice provided 
to the veteran, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is against the claims on appeal, any question as 
to the effective date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  


II.  Increased Ratings 


In a rating decision of June 1987, service connection was 
granted for hypertension and headaches without neurological 
disease.  A noncompensable rating was assigned for each 
disability, effective December 1986.  By rating decision of 
May 1989, a 10 percent rating was granted for both 
hypertension and tension headaches, effective from 
August 1987.  These ratings remain in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Where VA's Rating Schedule does not 
list a specific disability, the disability is rated under 
criteria where the functions affected, anatomical 
localization, and symptomatology are analogous.  38 C.F.R. § 
4.20.

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.

a.  Hypertension

The veteran's hypertension has been evaluated as 10 percent 
disabling, under the provisions of 38 C.F.R. § 4.104, DC 
7101.  Under Diagnostic Code 7101, a 10 percent rating will 
be assigned with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; a 
history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control.  A 20 percent 
disability rating may be warranted with diastolic pressure 
readings predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  With diastolic pressure 
predominantly 120 or more, a 40 percent evaluation will be in 
order.  With diastolic pressure readings predominantly 130 or 
more, a 60 percent evaluation is warranted.  Note 1 indicates 
that hypertension must be confirmed by readings taken two or 
more times on at least three different days. Hypertension 
means the diastolic blood pressure is predominantly 90 or 
greater.

After reviewing the evidence of record, the Board finds that 
the veteran's hypertensive blood pressure warrants no more 
than the presently rated 10 percent.  

The veteran underwent a VA examination in May 2003.  During 
that examination, he related that he had been diagnosed with 
hypertension many years ago, was currently treated with two 
medications for his hypertension, had not had any heart 
problems or a myocardial infarction, did not have a home 
blood monitoring machine, and denied any peripheral swelling.  
Physical examination revealed pulse of 84, respirations of 
16, and blood pressure readings of 160/96, 152/100, sitting; 
and 150/100, reclining.  His lungs were clear to auscultation 
and percussion without rales, rhonchi, or wheezes.  His heart 
revealed a regular rate without murmur, rub, or gallop.  
Recent blood pressure readings were noted to be 125/85 
(12/02); 165/107 (1/03); 121/76 (2/03); 115/70 (2/03); 139/99 
(3/03); and 127/85 (5/03).  The diagnosis was hypertension.  

Since the May 2003 VA examination, the veteran's blood 
pressure readings have been taken on VA outpatient treatment 
visits and have been:  108/86 (9/03); 114/85 (11/03); 125/80 
(1/04); 134/91 (3/04); and 121/80 (5/04).  At the May 2004 VA 
outpatient treatment visit, the examiner noted that the 
veteran's hypertension was controlled.  

During the veteran's January 2006 Travel Board hearing, he 
testified that he suffered with dizziness which he stated he 
was unsure whether it was due to his hypertension or tension 
headaches.  He also indicated that he did not take his blood 
pressure and that those readings were only taken when he was 
seen at the VA Medical Center.  

None of the veteran's blood pressure readings during this 
rating period had diastolic pressure predominately 110 or 
systolic pressure of predominately 200, necessary for a 
20 percent rating.  The veteran's blood pressure is noted to 
be controlled and has not met any of the readings for an 
increase.  Therefore, an increased rating for hypertension is 
not warranted.  


b.  Tension headaches

The veteran's tension headaches have been evaluated as 10 
percent disabling, under the provisions of 38 C.F.R. § 
4.124a, DC 8100.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  See 38 C.F.R. § 4.20 (2005).

Diagnostic Code 8100 applies specifically to migraine 
headaches, and rates as to the severity and frequency of 
attacks.  There is no other diagnostic code which rates 
headaches.  The veteran has suggested no other diagnostic 
code, and the Board cannot identify a diagnostic code that 
would be more appropriate to the veteran's diagnosed 
disability and his claimed symptoms.  Therefore, the Board 
will evaluate the veteran's service-connected tension 
headaches under Diagnostic Code 8100.

Under that diagnostic code, migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the past several months warrant a 30 percent evaluation while 
migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months 
warrant a 10 percent evaluation.  Migraine headaches 
manifested by less frequent attacks warrant a noncompensable 
evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating formulation provided in Diagnostic Code 8100 is 
based entirely on the frequency of the headaches and the 
extent to which such headaches are prostrating.  While the 
veteran's tension headaches occur frequently, there is 
nothing in the evidence that suggests that they are 
prostrating.  

Specifically, during the veteran's May 2003 VA examination, 
he described headaches that were orbital and frontal in 
location and sharp at times.  He stated that he had the 
headaches three to four times a day, but they did not 
interfere with his daytime activities.  He stated that they 
bothered him at night and disturb his sleep.  He indicated 
that he took up to four BC powders per day and he had blurred 
vision and dizziness.  He was unsure if the headaches caused 
nausea but that they had worsened over the past year.  The 
examiner assessed multiple tension headaches daily that don't 
interfere with activity but affect sleep; he indicated that 
these findings could relate to the veteran's prescribed 
medication and he indicated that the prescribed Trazodone 
should be changed to something else.  

The veteran's January 2006 Travel Board hearing testimony was 
consistent with the findings reported at his May 2003 VA 
examination.  He testified that he had the headaches on a 
periodic basis, pain occurred around his eye area, he 
isolated himself when they occurred, he did not have to go to 
the hospital for the headaches, he took a lot of BC powder 
for the headaches, and he would lay down when the headaches 
occurred.  

After reviewing the evidence of record, the findings during 
this rating period do not indicate that the veteran's 
headaches warrant an increase rating.  Although he maintains 
that his headaches occur three to four times per day, they 
are not prostrating and are relieved with over the counter 
analgesics.  They do not interfere with his daytime 
activities and his dizziness, according to the VA examiner, 
may be due to his medication rather than to his headaches.  
Evidence of prostrating headaches occurring on average once a 
month over a period of several months is not shown.  
Therefore, an increased rating for chronic tension headaches 
is not warranted.  


III.  New and Material-Bilateral Foot Condition

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 
(1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for a bilateral foot condition was last 
denied by rating decision of March 2002.  No evidence had 
been submitted that established that a chronic foot condition 
was incurred in service.  The veteran was sent notice of the 
denial in a letter that same month; however, he did not 
timely appeal this decision.  

The Board has reviewed the evidence received into the record 
since the March 2002 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection for a bilateral foot 
condition.  The only pieces of evidence submitted to the 
record since the March 2002 denial were VA medical records 
which were essentially unrelated to the veteran's foot 
condition.  One outpatient treatment finding indicated in 
February 2003, that the veteran had burning pain in his feet 
with an onset approximately 10 years ago and getting worse.  
The examiner noted no history of trauma to the feet.  That 
evidence is not new and material as it does not link the 
veteran's foot condition to service but only to a period 10 
years prior to examination.  The veteran also submitted an 
October 2002 statement indicating that he had no new 
evidence, only VA treatment records.  Those records, as 
previously indicated, were mostly unrelated to the veteran's 
foot condition, and did not provide a link to service.  
Therefore, that evidence is not new and material.  The 
veteran's January 2006 Travel Board hearing testimony was 
essentially the same and cumulative of previously presented 
evidence.  The hearing testimony provided the same statements 
as previously provided.  None of this evidence substantiates 
the veteran's claim that he currently has a foot condition 
which is related to service.  Therefore, the petition to 
reopen the claim for service connection for a bilateral foot 
condition is denied.


ORDER

An increased rating for hypertension is denied.  

An increased rating for tension headaches is denied.   

New and material evidence not having been submitted, the 
claim for service connection for bilateral foot condition has 
not been reopened, and the appeal is therefore, denied.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's gastric ulcer with vagotomy and antrectomy and 
tender scar incision site in abdomen, is more severe than the 
current evaluation reflects.  It is maintained that the 
veteran has lost in excess of 20 pounds due to his condition 
and the veteran testified at his January 2006 Travel Board 
hearing that he sweats excessively, vomits, has crampy and 
pressure pain and a painful scar. 

A review of the record indicates that the veteran had a 
vagotomy and exhibited multiple complaints, including 
diarrhea.  Now the veteran's complaints, although similar, 
show other complaints such as constipation.  The veteran's 
records have indicated on more than one occasion questionable 
chronic pancreatitis.  It is not clear what the veteran's 
condition presently entails.  Although gastric ulcer and 
pancreatitis are both rated under the digestive system, his 
symptoms in June 2004 indicated that he needed a CT scan to 
determine his condition.  Additionally, the veteran has 
complained that his scar is tender and painful, but it has 
not been separately rated in this regard.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments 
associated with a veteran's service- connected disability may 
be rated separately unless they constitute the same 
disability or the same manifestation.).  The veteran's 
representative has requested additional VA examination in 
this regard.  The veteran should be provided VA examination 
in connection with this claim in order that the evaluation of 
the claimed disability is fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice of the 
type of evidence necessary to receive a higher disability 
rating, as well as notice of the type of evidence necessary 
for the assignment of an effective date if a higher rating is 
awarded.   In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  All of the veteran's inpatient and 
outpatient VA treatment records, if any, 
related to the veteran's gastroenterology 
condition since June 2004 should be 
obtained and associated with the claims 
folder.  

2.  The veteran should be scheduled for 
another gastroenterology examination for 
the purpose of determining the current 
severity of the veteran's gastric ulcer 
disability.  All necessary tests and 
studies, to include a CT scan, should be 
ordered.  The examiner should 
specifically report all symptoms related 
to the veteran's service-connected 
gastric ulcer with vagotomy and 
antrectomy.  Based upon the examination 
findings, review of historical records, 
and medical principles, the physician 
should opine, with full supporting 
rationale, whether the veteran's current 
symptomatology, to include constipation 
and possible bowel obstruction, are part 
and parcel of the veteran's service-
connected gastric ulcer with vagotomy and 
antrectomy and tender scar incision site 
in abdomen.  

The examiner should indicate whether the 
veteran's condition is severe, whether he 
has associated nausea, sweating, 
circulatory disturbance after meals, 
hypoglycemic symptoms, weight loss, 
anemia, malnutrition, or impairment of 
health.  If the examiner finds that the 
veteran has pancreatitis, he/she should 
state whether such condition is related 
to the veteran's service-connected 
gastric ulcer with vagotomy and 
antrectomy.  If so, the examiner should 
indicate whether it is productive of 
frequent abdominal attacks, pancreatic 
insufficiency between attacks, severe 
malnutrition, diarrhea, or malabsorption.  
The examiner should also evaluate the 
veteran's scar and state whether it is 
painful on examination.  

3.  The veteran must be given adequate 
notice of the date and place of any 
examination.  A copy of all notifications 
must be associated with the claims file.  
The veteran is hereby advised that 
failure to report to a scheduled VA 
examination without good cause shown may 
have an adverse effect on this claim.  

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  

5.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims for increased ratings on appeal, 
as outlined by the Court in 
Dingess/Hartmann v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

6.  Upon completion of the requested 
development above, the RO should again 
review the claims.  The veteran's scar 
should be separately rated and he should 
be informed of what evidence is necessary 
to warrant a compensable rating for his 
service-connected scar.  If the decision 
is adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


